DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, Claims 1-17 in the reply filed on 13 June 2022 is acknowledged.  The traversal is on the ground(s) that “the Office has failed to describe a materially different process of making the product of Invention I; in particular the Office has not shown how the cited example process could be used to make the claimed structural features of the footpad.”  
This is not found persuasive because as disclosed in section 4, page 3 of the Restriction Requirement mailed on 4/11/2022 the Office disclose that the product can be made from a vacuum forming process which is a materially different process than the kit for forming a concave pad, as claimed in Claim 18. 
Applicant further argues, “the Office has failed to describe a materially different product that could be made by the process of Invention II.”
The requirement in MPEP 806.05(f) requires either one of the following: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process.
The Office is required to only meet one of the criterium, and has met the second (2) that the product as claimed can be made by another and materially different process (vacuum forming) and is not required to meet requirement (1).
The requirement is still deemed proper and is therefore made FINAL.
An action on the merits of Claims 1-17 follows below; claims 18-20 are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0121198 issued to Doerksen et al. (referred to as Doerksen ‘198; cited in the IDS filed on 6/9/2020) in view of U.S. Patent No. 10,456,658 issued to Doerksen et al. (referred to as Doerksen ‘658).
Regarding Claim 1, Doerksen '198 teaches in Figures 1-29 and respective portions of the specification of a footpad (2510; Figure 27) comprising an upper face and a planar lower face (see Figure 28), the lower face opposite of the upper face and configured to be coupled to a pressure sensing device (pressure sensing transducer 2512; see at least Figure 28 and paragraph [0250]), 
a central region of the footpad (2510) forming a planar section of the lower face configured to be positioned directly above (see at least Figure 28) the pressure sensing device (2512).
Doerksen' 198 does not show but does discloses in paragraph [0248] that the footpad (2510) may be concave.
Doerksen '685 shows in Figure 11 a footpad (122) that is curved upwards from planar middle to thicker end portion (122)—Col. 13, lines 33-35 specifically disclose a "curve[d]" so that the upper surface is concave.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use Doerksen '685 teachings for a concave upper face to provide a concave upper face for the footpad (2510) taught by Doerksen '198. Such a modification would be in accord with Doerksen '198’s suggestion that the footpad may be concave in paragraph [2510].
Regarding Claim 2, Doerksen ‘198 does not show a curved outer edge.
Doerksen '685 shows a curved outer edge (122), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide side edges to form an outer perimeter that is thicker than a central region for the modified invention taught by Doerksen '198. One would be motivated to provide a thicker perimeter than a central region to provide the advantage of providing a raised edge that the user can feel with their foot to aide in controlling the device.
Regarding Claim 3, in the modified invention the region of the upper face of the footpad between the outer perimeter and he central region curves continuously, in the same manner shown by Doerksen '658 in Figure 7.
Regarding Claim 4, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an elliptical peripheral shape for the central region to
provide the advantage of matching the outline of the user foot as shown in Figure 8 (Doerksen '658).
Regarding Claim 5, Doerksen ‘198 shows in Figure 27 the inner edge, opposite the outer edge is straight, and in the modified invention the inner edge is thinner than the outer perimeter which is thicker at the raised edge.
Regarding Claim 9, Doerksen ‘198 as modified is silent if the footpad is formed from one of polyurethane, agglomerated cork, foam, and mycelium, with a Shore A hardness of 90.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include polyurethane, agglomerated cork, foam, and mycelium, with a Shore A hardness of 90, since it has been held that selection of preferred material with a sufficient hardness suitable for task involves only routine skill in the art.
Regarding Claim 10, Doerksen '198 teaches in Figures 1-29 and respective portions of the specification a personal trans ort device comprising:
a first pad (2510; Figure 7) coupled to a first platform (2522) of a deck of the personal transport device, the first pad (2510) and first platform (2522) arranged at a front end of the personal transport device (see Figure 27);
a second pad (2544; Figure 27) coupled to a second platform (2556) of the deck, the second pad (2544) and second platform (2556) arranged at a rear end, opposite of the front end,
of the personal transport device see Figure 27), 
the first pad (2510) coplanar (the pads are coplanar in the same manner as the embodiment shown in Figure 1) with the second footpad (2544) and spaced apart (Figure 27) from the second pad; and
a pressure transducer (pressure sensing transducer 2512; see at least Figure 28 and paragraph [0250]), in the first platform (2522) positioned under and in contact with the first pad (2510)—see Figure 28.
Doerksen '198 does not show but does discloses in paragraph [0248] that the footpad (2510) may be concave.
Doerksen '685 shows in Figure 11 a footpad (122) that is curved upwards from planar
 middle to thicker end portion (122)—Col. 13, lines 33-35 specifically disclose a "curve(d]" so that the upper surface is concave 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use Doerksen '685 teachings for a concave upper face to provide a concave upper face for the footpad (2510) and footpad (2544) taught by Doerksen' 198. Such a modification would be in accord with Doerksen' l98's suggestion that the footpad may be concave in paragraph [2510].
Regarding Claim 11, Doerksen ‘198 teaches an outer geometry of the first pad (2510) is similar to an outer geometry on the first platform (2522) and an outer geometry of the second pad (2544) is similar to an outer geometry of the second platform (2556)—see Figure 27.
Regarding Claim 12, Doerksen ‘198 teaches the first pad (2510) and the second pad (2544) have concave upper surfaces and planar lower surfaces configured to couple (see Figure 28) to planar upper surfaces of the first platform (2522) and the second platform (2556).
Regarding Claim 13, Doerksen ‘198 is silent if the first pad (2510) and the second pad (2544) are formed from a more flexible material than the first platform (2522) and the second platform (2556).  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a more flexible material for the footpads than the platforms to provide to provide a softer surface, by allowing the pads to flex under the user’s weight, to improve user comfort.
Regarding Claim 15, Doerksen ‘198 teaches the first pad (2510) is identical (Figure 27) in shape to the second pad (2544).
Regarding Claim 16, Doerksen ‘198 teaches a layer of a textured material (Doerksen ‘198 disclose grip tape, paragraph [0227]) is adhered to upper surfaces of the first pad (2510) and the second pad (2544).
Regarding Claim 17, Doerksen ‘198 teaches a central region of the first pad (2510) is thinner than an outer periphery (as modified by Doerksen ‘658 above the central region is thinner than the outer periphery) of the first pad (2510) and wherein the central region is positioned directly over the pressure transducer (2512).
Allowable Subject Matter
Claims 6-8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618